Citation Nr: 0201055	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  99-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to accrued benefits based upon the following 
claims pending at the time of the death of the veteran's 
widow:  

1.  Whether the veteran had wartime service in the U.S. Armed 
Forces which would qualify any of his survivors to receive 
death pension benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	C.L. Zumaraga, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active service in the Old Philippine Scouts 
of the U.S. Army from June 1934 to June 1940.  No other 
active service in the U.S. Armed Forces is demonstrated by 
the evidence of record.  The veteran died in July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adjudicative determinations by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2001, the appellant and his attorney appeared 
at a hearing held at the Manila RO before the undersigned and 
explained their contentions.  A transcript of that hearing is 
of record.  

At the time of her own death in April 1998, the veteran's 
widow had perfected an appeal to the Board essentially on the 
issues of (1) her entitlement to service connection for the 
cause of the veteran's death and of (2) her basic eligibility 
to receive VA death pension benefits.  These claims died with 
her.  Erro v. Brown, 8 Vet. App. 500 (1996); cf. Landicho v. 
Brown, 7 Vet. App. 42 (1994); cf. also Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).  The current appellant is the 
only surviving son of the veteran and his widow, and he has 
sought accrued benefits based upon the claims pending at the 
time of his mother's death.  In this connection, it should be 
noted that, since the appellant was born in 1939 (see June 
2001 Transcript, p. 7), he does not qualify as a claimant for 
accrued benefits as a "child" of the veteran (see 38 C.F.R. 
§ 3.57 (2001)) but only to the extent that he paid from his 
own funds the expenses of his mother's last illness or 
burial.  38 C.F.R. § 3.1000 (2001).  

The Board notes that the supplemental statement of the case 
furnished to the appellant in September 1999 also addressed 
the issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
(West 1991).  While this issue was adjudicated by the RO, the 
Board notes that benefits under 38 U.S.C. § 1318 are 
predicated on a veteran having been in receipt of 
compensation from VA for a service-connected disability at 
the time of death.  The veteran was not in receipt of VA 
compensation benefits at any time during his lifetime and, 
thus, there is a very insubstantial factual basis for 
consideration of entitlement to DIC under 38 U.S.C. § 1318.  
Moreover, neither the appellant nor his representative (nor 
his mother during her lifetime) had advanced any contentions 
concerning entitlement to DIC benefits under 38 U.S.C. 
§ 1318, either before or after the issuance of the September 
1999 supplemental statement of the case.  Consequently, this 
issue will not be addressed by the Board in this decision.  


FINDINGS OF FACT

1.  The veteran had peacetime service in the U.S. Armed 
Forces from June 1934 to June 1940.  He had no wartime 
service during World War II in the U.S. Armed Forces.  

2.  The veteran died on July [redacted], 1989 at the age of 83.  At 
the time of his death, the veteran was not service-connected 
for any disability, nor was a claim for such a disability 
pending.  

3.  The immediate cause of the veteran's death was cardio-
respiratory arrest due to Koch's pneumonia.  There were no 
contributory causes of death listed on the official 
Certificate of Death, and an autopsy was not performed.  

4.  The veteran's fatal Koch's pneumonia was not present 
during his peacetime service in the U.S. Armed Forces or for 
many years afterward.  

5.  At the time of her death in April 1998, the veteran's 
surviving spouse was not entitled to either death pension 
benefits or service connection for the cause of the veteran's 
death based upon evidence in the file on that date.  


CONCLUSIONS OF LAW

1.  The veteran did not have wartime service in the U.S. 
Armed Forces during World War II which would qualify his 
survivors for VA death pension benefits.  38 U.S.C.A. 
§§ 101(8), 1521(j), 1541 (West 1991); 38 C.F.R. § 3.203 
(2001).  

2.  A disease or disability incurred in or aggravated during 
the veteran's peacetime service neither caused nor 
contributed to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  

3.  Accrued benefits were not payable in April 1998 based 
upon evidence of record at that time.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim; however, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, including medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Although the RO did not specifically refer to the VCAA in 
adjudicating the present claim, the claimant was provided 
notice of the applicable laws and regulations and informed of 
the evidence needed to substantiate his claim in various 
statements of the case and supplements thereto.  Pertinent 
information has been identified and associated with the 
veteran's claims file, and the appellant was afforded a 
personal hearing on appeal.  There is no indication in the 
record that there is any additional relevant evidence that 
has not been associated with the claims file.  The Board 
finds that the appellant is not prejudiced by appellate 
review at this time without further RO development pursuant 
to the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In essence, VA has satisfied its duty to notify and assist 
the claimant in this case.  Further development and further 
expending of VA resources are not warranted as the 
circumstances of this case indicate that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Veteran's Service

It is not disputed that the veteran had active peacetime 
service in the Old Philippine Scouts of the U.S. Army from 
June 1934 to June 1940.  The service department certified in 
October 1971 that this service was performed by the veteran, 
and the record reflects (mostly copies of) documents issued 
by the service department confirming this period of service.  

However, the appellant also claims that the veteran had 
active wartime service in the U.S. Armed Forces in the Far 
East (USAFFE) during World War II, and he has (and before him 
the veteran and the veteran's widow had) submitted 
documentary evidence over the years referring to service 
during World War II by the veteran in units of the Philippine 
Army, and sometimes as a member of a guerrilla unit later 
recognized by the Philippine Government, at various times 
between December 1942 and February 1946.  The problem is that 
none of this wartime service by the veteran was performed as 
a member of the U.S. Armed Forces.  The service department 
has certified on three separate occasions (in January 1972, 
in December 1996, and again in August 2000) that the veteran 
had "no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces."  This certification by the 
service department is binding on VA in most circumstances.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The only exception to the aforementioned rule pertains to 
acceptable documentary evidence of service in the U.S. Armed 
Forces.  It is provided at 38 C.F.R. § 3.203 that VA may 
accept as evidence of service other documentary evidence (in 
the form of certain official service department documents, 
such as a DD Form 214, Certificate of Discharge or Release 
from Active Duty, or an original Certificate of Discharge) 
submitted by a claimant if certain conditions are met, 
including:  

(1) The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable only if the copy was issued by the 
service department or if the copy was issued by a 
public custodian of records who certifies that it 
is a true and exact copy of the document in the 
custodian's custody; and 

(2) The document contains the needed information as 
to length, time and character of service; and 

(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.

The current evidentiary record does not reflect any 
creditable and acceptable documentary evidence in conflict 
with the service department's certifications of the veteran's 
service.  Instead, mostly copies of documents issued by the 
Philippine Army, the General Headquarters of the Armed Forces 
of the Philippines, or other agencies of the Philippine 
Government (such as the Philippine Veterans Affairs Office), 
or even by the U.S. Civil Service Retirement System and the 
U.S. Office of Personnel Management, have been submitted over 
the years in a futile effort to prove that the veteran had 
active wartime service in the USAFFE.  None of these 
documents was issued by the service department; almost none 
of these documents are original documents or properly 
certified copies (many are certified by the appellant, 
himself, as being true copies of documents in his 
possession); and, in the opinion of the Board, many of these 
documents are of dubious credibility.  For example, some of 
the evidence in question appears to consist of a page one 
from one document associated with a second or subsequent 
pages from another document entirely.  Moreover, many of the 
documents submitted to establish the alleged wartime service 
by the veteran do not reflect needed information as the 
length, time and character of the veteran's alleged wartime 
service.  

A copy of DA Form 1577, Authorization for the Issuance of 
Awards, issued by the National Personnel Records Center in 
August 1999 (after the death of the veteran's surviving 
spouse) seems to indicate that the veteran was entitled to a 
"World War II Victory Medal" and an "Honorable Service 
Lapel Button WWII" under the service number assigned to him 
during his peacetime pre-war service, not the wartime service 
number reflected by the Philippine Army documents of record.  
Once again, however, this is not an original document or a 
certified copy issued by the service department, so it is of 
suspect provenance and dubious probative value.  Moreover, 
this document does not reflect the necessary information as 
the length, time and character of the veteran's alleged 
wartime service.  Finally, even after this document was 
issued, the service department again certified in August 2000 
that the veteran had no wartime service in the U.S. Armed 
Forces.  

The appellant and his family have failed to submit credible 
and legally sufficient documentary evidence to rebut the 
service department's certifications that the veteran had only 
peacetime service in the U.S. Armed Forces, or to 
affirmatively establish that he had wartime service in the 
USAFFE as claimed.  Accordingly, the Board must conclude that 
the service department's certification is correct and binding 
upon the Board; and that the veteran had only peacetime 
service from June 1934 to June 1940 which is creditable for 
VA benefits.  


Eligibility for Death Pension Benefits

As pertinent to this appeal, VA death pension benefits are 
only legally available to certain survivors of veterans with 
qualifying wartime service.  38 U.S.C.A. §§ 1521(j), 1541.  
As discussed above, the veteran in this case did not have 
wartime service in the U.S. Armed Forces.  Consequently, his 
survivors do not legally qualify for death pension benefits 
from VA.  

Service Connection for the Cause of Death

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Service 
connection can also be granted for a tuberculosis if it 
becomes manifest to a degree of 10 percent within three years 
of separation from active wartime service, or from active 
peacetime service after December 31, 1946.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(3), 1137 (West 1991 & Supp. 2001).  
Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).  
To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).  

During his creditable peacetime service, the veteran was 
treated for 10 days in September 1934 for ankylostomiasis 
(hookworm disease) and then returned to duty.  Comprehensive 
medical examinations of the veteran in June 1937 and at the 
time of his discharge from active service in June 1940 were 
essentially normal, and it was specifically reported on both 
examinations that the veteran's lungs were normal.  It was 
further specified on the report of the June 1940 discharge 
medical examination that the veteran currently had no wound, 
injury or disease which was incurred in service.  

The earliest postservice medical evidence of record consists 
of a Medical Certificate dated in September 1978 which 
indicated that the veteran had chronic bronchitis, peripheral 
neuritis, and allergic contact dermatitis.  In February 1979, 
he was reportedly being treated for arthritis of multiple 
joints, chronic obstructive pulmonary disease (COPD), acute 
bronchitis, and emphysema.  

The veteran died in July 1989 at the age of 83.  According to 
the official Certificate of Death, his death resulted from 
cardio-respiratory arrest due to Koch's pneumonia (testimony 
at the June 2001 hearing indicated that this is a type of 
tuberculosis; see Transcript, p. 5).  Cardio-respiratory 
arrest merely means that the veteran's heart stopped beating 
and he stopped breathing at the time of his death.  The 
underlying cause of his death would therefore appear from the 
available evidence to be Koch's pneumonia.  

Competent medical evidence of record does not demonstrate the 
presence of Koch's pneumonia during the veteran's peacetime 
service (the three-year presumption of service connection for 
tuberculosis does not apply to the veteran's pre-World War II 
peacetime service).  The appellant's testimony at the June 
2001 hearing (see Transcript, pp. 5-7) indicated that the 
veteran allegedly had a lung condition as early as 1941 or as 
late as 1944; but this hearsay, anecdotal, lay evidence is 
legally insufficient to identify the nature of the veteran's 
lung condition at that time (which subsequent medical 
evidence suggests may have been bronchitis, emphysema, or 
COPD), or to establish the presence of the fatal Koch's 
pneumonia during the veteran's peacetime pre-war service.  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In this instance, furthermore, the appellant's 
testimony was not based upon his personal observation of the 
veteran's symptoms during the period from 1941-44 (the 
appellant was only born in 1939, and the veteran was away 
from home during the period 1941-45); instead, his testimony 
consists only of his recollections of what the veteran later 
told him about his condition at that time (see Transcript, p. 
5).  

In the absence of competent medical evidence demonstrating 
the presence of Koch's pneumonia in service, entitlement to 
service connection for the cause of the veteran's death is 
not established.  

Accrued Benefits

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans and other qualified claimants 
shall, upon timely application, be paid certain periodic 
monetary benefits authorized by laws administered by VA to 
which the payee was entitled at death under existing ratings 
or decisions, or those based upon evidence in the file at 
date of death, which were due and unpaid for a period not to 
exceed two years prior to the date of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

At the time of the death of the veteran's surviving spouse in 
April 1998, the evidence of record at that time did not 
demonstrate her entitlement to VA death pension benefits or 
to service connection for the cause of the veteran's death.  
Accordingly, accrued benefits are not payable based upon 
those claims pending at the time of her death.  


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

